MANDATE

                              Court of Appeals
                         First District of Texas
                              NO. 01-15-00601-CR

                 ROBERTO MORALES-AGUIRRE, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

      Appeal from County Criminal Court at Law No. 11 of Harris County.
                           (Tr. Ct. No. 1660822).

TO THE COUNTY CRIMINAL COURT AT LAW NO. 11 OF HARRIS
COUNTY, GREETINGS:

      Before this Court, on the 20th day of October 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
           After due consideration, the Court grants the motion to dismiss
      the appeal filed by the appellant, Robert Morales-Aguirre.
      Accordingly, the Court dismisses the appeal.

            The Court orders that this decision be certified below for
      observance.
       Judgment rendered October 20, 2015.

       Per curiam opinion delivered by panel consisting of Justices Jennings,
       Higley, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




December 22, 2015
Date                                          CHRISTOPHER A. PRINE
                                              CLERK OF THE COURT